Citation Nr: 1412654	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-35 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for sensorinueral bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1974 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which continued a non-compensable rating for the Veteran's service-connected hearing loss.  

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

During the pendency of the appeal, the Veteran submitted medical records from July 2010 that showed that he suffered from external otitis for three months, which he believes is related to his hearing loss.  The issue of chronic otitis externa has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that his sensorineural hearing loss has increased in severity and is now compensable because he requires hearing aids.  Specifically,  according to his September 2009 VA Form 9, he noted that he has lost "pretty much all of the hearing" in his right ear.  The Veteran was subsequently examined in October 2012.  However, in July 2013, the Veteran submitted a list of doctors that he has been seeing for treatment of his ears, including a Dr. Z from Wilmington Health; a Dr. K; Onslow Memorial Hospital; and a Dr. B.  The claims file includes treatment records from Onslow, and Dr. B, but not the other doctors.  The Veteran submitted authorization in June 2013 for the records of Dr. Z.  There is no indication that the RO subsequently made a request for these records, and they are not currently associated with the claims file.  Therefore, the Board finds that a remand is required to request these records.  See 38 U.S.C.A. § 5103A(b) (West 2002). 

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the Veteran, obtain and associate with the claims file all private medical records pertaining to the Veteran not currently of record, specifically to include the Veteran's medical records from Dr. Z of Wilmington Health, and Dr. K, as well as any other updated treatment records.  See July 2013 statement of record, located in VBMS.

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records VA is unable to secure same, it must notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


